Citation Nr: 0021426	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-26 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
secondary to exposure to herbicide agents (Agent Orange).

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hemorrhoids prior to February 1, 1998.

3.  Whether the reduction to 0 percent for the service-
connected hemorrhoids, effective February 1, 1998, was 
proper.

4.  Entitlement to an increased evaluation for the service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.

This appeal arose from a January 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an evaluation in excess of 
30 percent for the service-connected PTSD, as well as an 
evaluation in excess of 10 percent for the service-connected 
hemorrhoids.  The veteran testified at a personal hearing at 
the RO in March 1997.  In August 1997, the RO denied 
entitlement to service connection for a skin condition 
manifested by a benign nevus on the right shoulder.  That 
same month, the RO proposed to reduce the disability 
evaluation assigned to the service-connected hemorrhoids to 0 
percent.  In November 1997, the RO issued a rating action 
which reduced the evaluation assigned to the veteran's 
hemorrhoid condition to 0 percent, effective February 1, 
1998.  In December 1998, a rating action continued the 
evaluations assigned to the PTSD and the hemorrhoid 
condition; it also denied service connection for tinea 
versicolor and tinea cruris as secondary to exposure to Agent 
Orange.  In October 1999, the Board of Veterans' Appeals 
(Board) remanded this case so that a Travel Board hearing 
could be scheduled.  In May 2000, the veteran testified 
before a member of the Board sitting in New Orleans, 
Louisiana.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

The issue of entitlement to an increased evaluation for the 
service-connected PTSD will be subject to the attached 
remand.

The Board notes for the record that the veteran has recently 
moved to Florida.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he suffers from a skin condition related to his period 
of service, to include exposure to herbicide agents.

2.  Prior to February 1, 1998, the veteran's hemorrhoids were 
manifested by complaints of intermittent bleeding and 
occasional slight rectal pain, with no objective evidence of 
the recurrence of hemorrhoids.

3.  The reduction to 0 percent for the service-connected 
hemorrhoids was based on evidence that did demonstrate 
sustained improvement in the veteran's condition.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
condition as secondary to exposure to herbicide agents (Agent 
Orange) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hemorrhoids prior to February 1, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 
7336 (19990.

3.  The 10 percent evaluation for the service-connected 
hemorrhoids after February 1, 1998 is not restored.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.344(a) & (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a skin 
condition secondary to exposure to 
herbicide agents

The veteran contends that he suffers from a skin condition, 
variously diagnosed as tinea versicolor, tinea cruris and 
folliculitis, as a direct result of exposure to herbicide 
agents in Vietnam.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The evidence of record clearly showed that the veteran 
suffered from tinea versicolor and tinea cruris at the time 
of his entrance onto active duty (these conditions were noted 
on the October 1965 entrance examination).  While the veteran 
was seen for skin complaints in service, he has not presented 
competent evidence that his conditions increased in severity 
during service.  Neither condition was noted at the time that 
he left service (his November 1968 separation examination 
noted that his skin was normal) and he did not seek any 
treatment for skin complaints until 1989 and even then these 
conditions were not diagnosed.  The silence of these records 
argues against a finding that these conditions increased in 
severity during service.  Therefore, he has not established, 
through competent medical evidence, that the preexisting 
tinea versicolor and tinea cruris were aggravated by his 
period of service.

The evidence of record, as noted above, does show that the 
veteran was diagnosed with tinea versicolor and tinea cruris 
at the time that he entered service.  He also been recently 
diagnosed with folliculitis.  However, he has not presented 
any competent evidence that the currently diagnosed 
folliculitis is related to his period of service.

Finally, the veteran has argued that he suffers from a skin 
condition as a direct result of exposure to herbicide agents 
in Vietnam.  While he does have the requisite Vietnam 
service, he has not been diagnosed with one of the illnesses 
listed at 38 C.F.R. § 3.309(e) (1999).  Therefore, absent a 
finding of one of these listed disorders, it cannot be 
presumed that he was exposed to an herbicide during his 
period of service.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Moreover, he has not presented any competent medical 
evidence of a nexus between his currently diagnosed 
folliculitis and any alleged exposure to an herbicide agent.

Therefore, in the absence of competent supporting medical 
evidence, the veteran's claim for service connection for a 
skin condition as secondary to exposure to an herbicide agent 
is not well grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Entitlement to an evaluation in 
excess of 10 percent for the service-
connected hemorrhoids prior to February 
1, 1998

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was originally granted service connection for 
hemorrhoids by a rating action issued in June 1986.  He filed 
a claim for an increased evaluation on May 21, 1996.  

The report of a March 1996 VA hospitalization noted that the 
veteran had undergone an elective hemorrhoidectomy on March 
8, without incident.  His postoperative course was 
unremarkable.  At the time of his discharge, there was no 
rectal bleeding and minimal pain.  VA outpatient treatment 
records developed between August 1996 and March 1997 made no 
mention of any hemorrhoids.

The veteran testified at a personal hearing at the RO in 
March 1997.  He stated that he had bleeding from time to 
time, about once or twice a week.  He also indicated that he 
had intermittent itching and pain, depending on activities.

VA examined the veteran in April 1997.  He stated that his 
last surgery had helped with his symptoms; he had almost none 
now.  He said that he would bleed very infrequently and had 
only slight rectal pain when constipated.  The objective 
examination found no external hemorrhoids and he displayed 
normal anal sphincter tone.  The rectal examination found no 
masses in the rectum and there was no evidence of 
hemorrhoids.  There was no pain or tenderness in the rectum.  
His last proctoscopy, performed on November 21, 1996 had 
shown no recurrence of hemorrhoids.

According to the applicable criteria, a 10 percent evaluation 
is warranted for large or thrombotic, irreducible internal or 
external hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation 
requires external or internal hemorrhoids with persistent 
bleeding and with secondary anemia or fissures.  38 C.F.R. 
Part 4, Code 7336 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent prior to February 
1, 1998 for the service-connected hemorrhoids is not 
warranted.  The evidence noted above does not demonstrate 
that the veteran has external or internal hemorrhoids with 
persistent bleeding and with secondary anemia or fissures.  
In fact, a proctoscope performed in November 1996 found no 
evidence of any recurrence of hemorrhoids.  In addition, the 
April 1997 VA examination found no evidence of either 
internal or external hemorrhoids.  He also did not describe 
experiencing persistent bleeding with anemia or fissures.  
Therefore, it is found that entitlement to a 20 percent 
evaluation for the service-connected hemorrhoids prior to 
February 1, 1998 has not been established and that the 10 
percent evaluation assigned at that time adequately 
compensated him for his degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent prior to February 1, 1998 for the 
service-connected hemorrhoids.


III.  Whether the February 1, 1998 
reduction to 0 percent for the service-
connected hemorrhoids was proper

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the result of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (1999).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (1999).

In the instant case, the 10 percent evaluation for the 
service-connected hemorrhoids had been in effect for 
approximately 10 years and three months.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) do apply in this case.  In 
other words, the evaluation could not be reduced on any one 
examination, unless the evidence, taken as a whole, showed 
sustained improvement.

After a careful review of the evidence of record, it is found 
that the veteran's hemorrhoid condition had undergone 
sustained improvement.  This evidence indicated that his 
condition had markedly improved after undergoing surgery in 
March 1996.  He admitted at the time of the April 1997 VA 
examination that his symptoms were almost gone.  A November 
1996 proctoscope had found no evidence of hemorrhoids and the 
objective examination performed in April 1997 was essentially 
within normal limits.  At the time of his May 2000 hearing, 
he stated that he only had occasional slight bleeding if he 
had any trouble with regularity.  

Therefore, it is found that, when the evidence of record is 
considered as a whole, his condition had shown sustained 
improvement since his 1996 surgical intervention.  As a 
consequence, it is determined that the reduction was proper 
and that restoration of the 10 percent disability evaluation 
subsequent to February 1, 1998 is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 10 percent disability evaluation for the service-
connected hemorrhoids after February 1, 1998.


ORDER

Service connection for a skin condition as secondary to 
exposure to an herbicide agent is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
February 1, 1998 for the service-connected hemorrhoids is 
denied.

Restoration of the 10 percent evaluation for the service-
connected hemorrhoids subsequent to February 1, 1998 is 
denied.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than the current disability evaluation would 
suggest.  He indicated that he suffers from social withdrawal 
and isolation, as well as anger control problems and 
nightmares.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

During his May 2000 hearing testimony, the veteran indicated 
that he had last sought outpatient therapy for his PTSD in 
February 2000 from the New Orleans VA Medical Center's Mental 
Health Clinic.  However, the last records in the file date 
from November 1998.  These records should be obtained prior 
to a final determination of his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran was last examined by VA in April 1997.  The 
claims file clearly indicated that he sought additional 
treatment subsequent to this examination.  It is found that a 
VA examination that takes all treatment records into 
consideration should be performed so that the examination can 
be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121 (1991); VAOPGCPREC 20-95 (July 14, 1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the New 
Orleans, Louisiana, VA Medical Center's 
Mental Health Clinic and request that 
they provide copies of the veteran's 
treatment records developed between 
November 1998 and the present.

2.  The RO should contact the veteran and 
request that he provide information as to 
the names and addresses of all health-
care providers from whom he has sought 
treatment for his PTSD since moving to 
Florida.  If they are private facilities, 
he should be asked to provide a signed 
consent form authorizing release to VA of 
their records.  Once this information is 
received, the RO should contact any named 
health-care providers and request their 
records.  If he has sought treatment 
through VA, the RO should contact the 
named institutions and request their 
records.

3.  Once all the above-noted records have 
been obtained and associated with the 
claims folder, the RO should afford the 
veteran a complete VA psychiatric 
examination in order to fully evaluate 
the current nature and degree of severity 
of the service-connected PTSD.  All 
indicated special studies deemed 
necessary should be conducted.  The 
claims folder, to include any records 
obtained in conjunction with this remand 
must be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.

The examiner should indicate, using both 
sets of criteria, which level of 
impairment accurately reflects the 
veteran's current degree of incapacity 
resulting from the service-connected 
PTSD:

Neurotic symptoms which may somewhat 
adversely affect relationships with 
others but which do not cause 
impairment of working ability.  [0 
percent]

Emotional tension or other evidence 
of anxiety productive of mild social 
and industrial impairment.  [10 
percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people 
and psychoneurotic symptoms resulting 
in such reductions in initiative, 
flexibility, efficiency, and 
reliability levels as to produce 
definite industrial impairment.  [30 
percent]

Considerable impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people and psychoneurotic 
symptoms resulting in such reductions 
in initiative, flexibility, 
efficiency, and reliability levels as 
to produce considerable industrial 
impairment.  [50 percent]

Severe impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people 
and psychoneurotic symptoms resulting 
in such reductions in initiative, 
flexibility, efficiency, and 
reliability levels as to produce 
severe industrial impairment.  [70 
percent]

Attitudes of all contacts except the 
most intimate be so adversely 
affected as to result in virtual 
isolation in the community and there 
be totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes (such as fantasy, 
confusion, panic, and explosions of 
aggressive energy) associated with 
almost all daily activities resulting 
in a profound retreat from mature 
behavior.  The individual must be 
demonstrably unable to obtain or 
retain employment.  [100 percent]; 
and 

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has 
been formerly diagnosed, but symptoms 
are not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication.

The examiner must provide a complete 
rationale for all opinions expressed.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected PTSD, using both the old and 
new criteria for rating psychoneurotic 
disorders.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


